i          i      i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00507-CV

                              IN RE BEXAR APPRAISAL DISTRICT

                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 21, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 8, 2010, relator filed a petition for writ of mandamus and a motion for emergency

temporary relief. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).



                                                                      PER CURIAM




        … This proceeding arises out of Cause Nos. 2010-CI-05542 and 2010-CI-05721, the
           1

Honorable David A. Berchelmann of the 37th Judicial District Court, Bexar County, Texas
presiding.